Citation Nr: 0913201	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-28 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hemangioperiocytoma of 
the brain with complications of right ear hearing loss, 
tinnitus, dizziness, deterioration of fine motor skills, and 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from July 1989 to February 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2005, a 
statement of the case was issued in July 2006, and a 
substantive appeal was received in September 2006.   

The Board notes that the Veteran, in her September 2006 
Substantive Appeal (VA Form 9), stated that she wished to 
withdraw her claim for weight loss.  In fact, the Veteran 
never filed a notice of disagreement in regards to the weight 
loss claim, so the issue was never actually on appeal.  In 
any case, the Board notes that the issue is not before the 
Board.   


FINDING OF FACT

The evidence of record is in equipoise on the question of 
whether the Veteran's hemangioperiocytoma of the brain with 
complications of right ear hearing loss, tinnitus, dizziness, 
deterioration of fine motor skills, and migraine headaches 
was incurred in service.    
 

CONCLUSION OF LAW

Service connection for hemangioperiocytoma of the brain with 
complications of right ear hearing loss, tinnitus, dizziness, 
deterioration of fine motor skills, and migraine headaches is 
warranted. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.313 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
tumors of the brain, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran contends that she had headaches during service, 
and that these headaches were the first manifestations of a 
hemangioperiocytoma of the brain, which was not diagnosed 
until November 2003 (approximately four years after service).  
In December 2003, she underwent a right-sided retromastoid 
craniotomy with gross total removal of tentorium meningioma.   

The Veteran submitted treatment reports and a medical nexus 
opinion from Dr. C.F.M., Chief of the Division of 
Hematology/Oncology.  The March 2005 nexus opinion stated 
that Dr. C.F.M. has been treating the Veteran for the past 
two years.  He stated that "I have reviewed her medical 
records from her military service and it is clear that she 
was having symptoms from this tumor as far back as 1990.  
Review of the records shows multiple clinic visits to treat 
severe headaches and that these worsened in the two years 
prior to her discharge from the Air Force...her headaches 
persisted and indeed worsened up until the time that her 
brain tumor was resected in December 2003.  Since her 
surgery, she has not had any further headaches."  He 
concluded by stating that "In my opinion it is highly likely 
that she had her brain tumor while she was on active duty 
based on the pattern of he symptoms and the fact that her 
symptoms resolved completely after her brain tumor was 
removed."  

The RO sent the Veteran's claims file to a neurosurgeon in an 
effort to obtain a medical nexus opinion regarding whether 
the Veteran's in-service headaches were manifestations of the 
brain tumor that would not be diagnosed until 2003.  The 
examiner submitted his report in December 2007.  The claims 
file was reviewed.  The RO asked the examiner whether the 
Veteran's brain tumor is generally a slow growing or 
aggressive type of tumor.  The examiner responded that 
hemangiopericytoma tend to be aggressive and have a 
relatively high chance of returning even after full treatment 
including surgery and radiation.  

The RO also asked whether there is any objective medical 
evidence of the tumor during service (between July 1989 and 
February 1999).  The examiner didn't directly answer the 
question.  He acknowledged that the Veteran's first brain MRI 
was in November 2003; and that she presented with loss of 
hearing in July or August of 2003.  He also noted that she 
had had "headaches for a long time, but they had been 
present more frequently and tended to lateralize to the right 
retromastoid region in September and October 2003."  He went 
on to say that "The question is how long she has had 
headaches and these have previously been described to either 
migraines or sinusitis or both.  It is difficult to say 
whether some of her headaches could have been due to the 
hemangiopericytoma.  Objective medical evidence would imply 
some source studies, such as MRI scan, which again was not 
performed as far as I am aware until November 2003."  

The RO asked the examiner whether there was objective medical 
evidence of the tumor within one year following discharge 
from active duty.  The examiner once again noted that 
"objective evidence" would suggest an MRI scan; and 
therefore admitted that there was no objective evidence 
within one year of service (because the first MRI was not 
taken until November 2003).  The examiner then stated that 
"However, her headaches, it is difficult to say whether some 
of her chronic headaches may have been affected somewhat by 
the presence of the brain tumor."  Finally, the examiner was 
specifically asked if it was more likely than not that the 
Veteran's in-service headaches were characteristics of the 
tumor that was not diagnosed until November 2003.  The 
examiner stated that "it is difficult for me to say whether 
her headaches, while she was on active duty, were solely due 
to either sinusitis or migraines."  

The RO denied the claim because the service treatment records 
contain no objective evidence of a brain tumor while in 
service.  It requested a medical opinion regarding whether it 
is as likely as not that the Veteran's headaches were 
symptoms of a brain tumor.  The December 2007 examiner was 
unable to come to a conclusion.  It appears to the Board that 
the examiner lamented the fact that there was no MRI taken 
while the Veteran was in service.  He admitted that there was 
no objective medical evidence of the tumor because no 
objective tests (MRIs) were administered during service.  
When asked if it was as likely as not that her in service 
headaches were manifestations of a brain tumor, he simply 
(and honestly) stated that it was "difficult to say."  He 
stated that the headaches in the right retromastoid are aware 
most likely due the tumor; and that her "frontal and 
preorbital headaches certainly could have been much more due 
to sinusitis and with or without contribution from migrainous 
etiology."  

The Board notes that the medical evidence does not directly 
conflict; but they are not in complete agreement either.  The 
Court has held that the Board must determine how much weight 
is to be attached to each medical opinion of record.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one medical professional's opinion over 
another, depending on factors such as reasoning employed by 
the medical professionals and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board notes that Dr. C.F.M. provided a nexus opinion in 
which he concluded that "it is highly likely that she had 
her brain tumor while she was on active duty."  The December 
2007 VA examiner was unable to provide an opinion with nearly 
that degree of certainty.  Instead, he implied that the in-
service headaches could have been early manifestations of the 
tumor diagnosed in November 2003.   

The Board notes a mere possibility of an etiological 
relationship between the Veteran's fatal diseases and service 
is analogous to the term "may or may not" and is hence too 
speculative to form a basis upon which service connection may 
be established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
Veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the Veteran was 
held to be speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (the Court found evidence favorable to the 
Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the Veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
Veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
Veteran's death was too speculative to be new and material 
evidence). 

However, in this case, the December 2007 examiner's opinion 
is not being used to create a positive nexus opinion between 
the Veteran's brain tumor and service.  Instead, the RO 
appears to have used the opinion in order to rebut the 
opinion provided by Dr. C.F.M.  The RO was correct to seek a 
medical nexus opinion; and the Board finds that the opinion 
provided by the December 2007 examiner is a competent medical 
opinion.  However, the Board finds that the opinion is 
insufficient to rebut the opinion provided by Dr. C.F.M.  

The Board finds that at the very least, the evidence with 
respect to service connection is in approximate balance, with 
no sound basis for choosing one medical opinion over the 
other.  As the weight of the evidence for and against the 
claim is at least in relative equipoise on the question of 
whether the Veteran's hemangioperiocytoma of the brain was 
incurred during service, the Board will resolve such 
reasonable doubt in the Veteran's favor.  With the resolution 
of reasonable doubt in the Veteran's favor, the Board finds 
that service connection for hemangioperiocytoma of the brain 
with complications of right ear hearing loss, tinnitus, 
dizziness, deterioration of fine motor skills, and migraine 
headaches, is warranted.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision.  The Board notes 
that required notice regarding effective dates and disability 
evaluations was furnished to the Veteran by letter in March 
2006, followed by readjudication of the claim.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Service connection for hemangioperiocytoma of the brain with 
complications of right ear hearing loss, tinnitus, dizziness, 
deterioration of fine motor skills, and migraine headaches is 
warranted.  The appeal is granted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


